Order entered July 18, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-13-01558-CR
                                          No. 05-13-01559-CR

                                   MORRIS JONES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                       Trial Court Cause Nos. F-1262862-J, F13-00351-J

                                              ORDER
       Appellant’s July 7, 2014 motion for leave to file a brief in excess of the word limit is

GRANTED. Appellant’s brief received by the Clerk of the Court on July 7, 2014 is DEEMED

timely filed on the date of this order.

                                                         /s/   LANA MYERS
                                                               JUSTICE